Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/100,578 filed on 11/20/2020. This application is a 371 of PCT/RU2018/000313, filed on 05/21/2018.


Application Note
This application was granted participation in the patent prosecution highway (PPH) program on 03/17/2021 and is accorded special status.

	
Restriction/Election
Claims 5 – 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected aluminum alloy (product), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/09/2021.
Applicant's election with traverse of Group I, method of making (claims 1 – 4) in the reply filed on 08/09/2021 is acknowledged.  The traversal is on the ground(s) that Group I cannot allow reaching a different result than the one claim in Group II. 
This is respectfully not found persuasive because, as described in the restriction requirement the special technical feature between Group I and Group II is/was the alloy of claim 5, however, this was found to not make a contribution over the art and therefore, Groups I and II lack unity of invention a posteriori in view of Pandey (EP2112243) and Dietrich (“A New Approach for a Flexible Powder Production…”, NPL). 
Applicant further argued that Pandey in view of Dietrich does not teach the claimed alloy of claim 5. The examiner respectfully disagrees. 
Applicant argues that Pandey (in view of Dietrich) requires lithium while the present invention of claim 5 contains no lithium. This is not found persuasive because the composition of claim 5 contains the phrase “further comprises oxygen and calcium”, that is, the composition of claim 5 is “open” and does not exclude additional, unrecited elements (See MPEP 2111.03 I). Therefore, Pandey in view of Dietrich meets the broadest reasonable interpretation of claim 5 vis-à-vis the presence of lithium.
Applicant also argues that calcium is a mandatory element of claim 5 while it is only an optional element in Pandey (in view of Dietrich), and therefore the claimed invention is nonobvious. This is not found persuasive because prior art is relevant for it contains, including nonpreferred and alternative embodiments (MPEP 2123).
Applicant argues that oxygen is an important element for powder material and further for the production by means of additive technologies, while Dietrich teaches that the oxygen only because present after additive manufacturing. This is respectfully not found persuasive. The preamble phrase of claim 5 of “for atomization an aluminum powder therefore and subsequent producing finished parts by additive technologies” is intended use and does not provide a physical limitation to the “aluminum-based alloy” of claim 5 (See MPEP 2111.02 II). As to further support this interpretation, it is noted that it is only required in claim 6 that the aluminum alloy of claim 5 require a powder structure by the phrase “the aluminum-based alloy comprises a spherical powder”. Therefore, the broadest reasonable interpretation of claim 5 is aluminum alloy comprising at least the claimed elements, in any form/structure, which as discussed in the restriction requirement of 08/09/2021 Pandey in view of Dietrich teaches. 

The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “aluminum and inevitable impurities remainder” has multiple spaces between “impurities” and “remainder”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrases “atomizing the melt” and “the melt composition” appear to be referencing the “an aluminum melt” in step (a) and should say “the aluminum melt” for clarity.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the phrases “spraying the melt” appears to be referencing the “an aluminum melt” in step (a) of claim 1 and should say “the aluminum melt” for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “selective laser alloying” and “electron-beam alloying” appear to be referring to the processes of “selective laser melting” and “electron-beam melting”. In the interest of the clarity of the record, Applicant alternates in the specification between ‘selective laser melting’ and ‘selective laser alloying’ [See Abstract, 0054, and 0044, 0046]. The specification does seem to be consistent with regard to electron beam alloying but it does appear that Applicant is intending to refer to the additive manufacturing/3D printing method of electron beam melting. Examiner notes that Applicants are permitted to be their own lexicographers but raises the issue to ensure that the disclosure and claims are consistent. Appropriate correction is required.


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the phrase “an oxygen content of 0.2-1.0%” is indefinite. It is unclear what unit of measurement the “%” is referring to, i.e. weight% or volume% or mole%. For purposes of examination, it is interpreted as volume%.

Regarding claim 2, the phrase “further comprising spraying the melt with an oxygen content” is indefinite. Based on the claim language, it appears that this is a different and additional step from those disclosed in claim 1. However, a review of Example 1 in the instant invention’s specification, appears to show that the limitation of claim 2, specifically the oxygen content is actually referring to the atomizing step (step (d)) of claim 1 and is further limiting the amount of oxygen content in the nitrogen-oxygen or argon-oxygen mixture. Further clarification and correction is required. For purposes of examination, it is interpreted that claim 2 is referring to the oxygen content of the nitrogen-oxygen or argon-oxygen mixture.  

Regarding claim 2, the phrase “above an alloy liquidus point” is indefinite. Based on the language, the temperature could be 160°C – 240°C above any alloy’s liquidus temperature, encompassing a wide range of temperature above and below the melt temperature. However, “an 

Claim 3 recites the limitation "the spherical powder".  There is insufficient antecedent basis for this limitation in the claim. It appears to referencing the “an aluminum powder” of claim 1, and it is interpreted as such. Further still, the term "spherical" in claim 3 is a relative term which renders the claim indefinite.  The term "spherical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To clarify, it is unclear what the aspect ratio range of “spherical” is and therefore it is unclear what does and what does not constitute “spherical”. For purposes of examination, any powder will be interpreted as spherical. 

 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of “a particle size of 20 – 150 µm” and the claim also recites “preferably 20 – 63 µm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, it is interpreted that the particle size is 20 – 150 µm and that a particle size of 20 – 63 µm is not required. 

Claim 4 recites the limitation "the spherical powder".  There is insufficient antecedent basis for this limitation in the claim. It appears to referencing the “an aluminum powder” of claim 1, and it is 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou (US2018/0193916) in further view of the Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams). 

Regarding claims 1 and 4, Palm teaches a method for surface passivation of aluminum powder [Title]. Palm further teaches that the method includes the steps of gas atomizing an aluminum melt to produce an aluminum with a composition comprising (in weight%) [0050]
Element 
Claimed Invention
Palm
Relationship
Reference 
Magnesium (Mg)
4.0 – 6.5%
0.5 – 10% 
Overlaps
[0078]
Zirconium (Zr)
0.5 – 1.0%
0.2 – 2.0%
Overlaps
[0078]
Scandium (Sc)
0.2 – 0.6% 
0.2 – 2.0%
Overlaps
[0078]

0.005 – 0.2% 
0.2 – 2% 
Overlaps
[0075]
Aluminum
Balance
Balance




	Palm further teaches that the alloy elements can be placed into a heated crucible to be melted at the required time and temperature in the form of themselves or master alloys as is known to those skilled in the art (meeting the claimed limitation of adding calcium as a master alloy) [0081]. Further, Palm teaches that the powder can be used in additive manufacturing [0054] such as the selective laser sintering and/or electron beam melting to produce a component [0025] (meeting the claimed limitation of claim 4. 
	
	Palm does not explicitly teach that the gas used for the gas atomization comprises and nitrogen-oxygen or argon-oxygen mixture. Palm also does not explicitly teach the temperature of the melt and the temperature at which scandium/zirconium are added. 

Lou teaches a method for producing core-shell powder used for additive manufacturing processes comprising the step of gas atomization [Abstract, 0025]. Lou further teaches that the alloy powder can be an aluminum alloy [Abstract]. Lou states that oxygen and/or nitrogen are added to the alloy powder during gas atomization in order to assist in the precipitation of nano-sized precipitates during additive manufacturing [0028] and that the precipitates help create a dispersion strengthened alloy [0002, 0006]. Lou also discloses that during the gas atomization process oxygen is included under a stream of nitrogen and/or inert gas (including argon) [0034] (meeting the claimed limitation of nitrogen-oxygen mixture or argon-oxygen mixture as claimed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of atomizing the aluminum alloy of Palm and substituted to the 

Palm in view of Lou do not explicitly teach the temperature of the melt nor the temperature at which scandium and zirconium are added. 

However, Palm discloses that the temperature of the melt must be sufficient to ensure that Sc and Zr are completely dissolved such that the melt is above the solid-liquidus temperature of the alloy [0112]. As taught by the Al-Zr and Al-Sc phase diagrams, the melting point of Al-Zr when zirconium is approximately 0.7 wt%, is ~850°C, likewise, the melting points Al-Sc when scandium is approximately 0.4 wt% is ~660°C. That is, at 850°C, both the Al-Zr and Al-Sc phases of the melt would be completely melted together and therefore, it would have been obvious to have kept the aluminum melt at said temperature and to add in the zirconium and scandium at said temperature in order to ensure that the elements were completely melted with the aluminum with a reasonable expectation of success. 

Further, with regard to the claimed ordering of the steps for adding the different elements (scandium, zirconium, magnesium, and calcium) to the aluminum melt, differences in or changes to the sequence in which ingredients are added is a prima facie case of obviousness absent evidence of criticality or unexpected results (See MPEP 2144.04 IV C)


Regarding claim 3, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1. Palm teaches that the particle size should be in a range of 25 – 65 µm for additive manufacturing processes, which falls within the claimed range of 20 – 150 µm [0095].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou (US2018/0193916) in and the Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams), as applied to claim 1 above, in further view of Pandey (US2010/0139815 , as cited in IDS 11/20/2020). 

Regarding claim 2, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1. Lou teaches that during the gas atomization process oxygen is included in an amount of 0.1 – 20 volume percent, which overlaps with the claimed range, under a stream of nitrogen and/or inert gas (including argon) [0034]
Palm in view of Lou and the Al-Zr and Al-Sc phase diagrams does not teach what temperature the alloy is contacted with oxygen. 




It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the modified method of Palm and set the superheat temperature range of the melt to about 38 – 149°C, as taught by Pandey. Given that both the modified method of Palm and Pandey teach gas atomizing an aluminum alloy with similar compositions, a person of ordinary skill in the art would have a reasonable expectation of success in combining to achieve predictable results. Further still, while the superheat temperature range of Pandey lies outside the claimed range, the difference between the upper and lower bounds of Pandey and prior art is ~11°C. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palm (WO2013/029589, as cited in IDS 11/20/2020 as DE102011111365, using espacenet translation) as in view of Lou (US2018/0193916) in and the Aluminum-Zirconium and Aluminum-Scandium Phase Diagrams (henceforth the Al-Zr and Al-Sc phase diagrams), as applied to claim 1 above, in further view of Pandey (US2010/0139815, as cited in IDS 11/20/2020) and Leon (“Gas Atomization of Molten Metal: Part I”). 

Regarding claim 2, Palm in view of Lou and the Al-Zr and Al-Sc Phase Diagram teaches the invention as applied above in claim 1. Lou teaches that during the gas atomization process oxygen is 
Palm in view of Lou and the Al-Zr and Al-Sc phase diagrams does not teach what temperature the alloy is contacted with oxygen. 


Pandey teaches a method for gas atomizer an aluminum alloy [Abstract] with a similar chemical composition [0058]. Pandey further teaches that during the gas atomization, the melt superheat temperature is about 38°C to about 149°C, which falls outside the claimed range [Claim 5]. Pandey also discloses that high quenching rates leads to a high saturation of the alloying elements in the aluminum [0100]. While Pandey lies outside the claimed range, Leon discloses that as the superheat temperature of the melt increases, the cooling/quench rate increases due to the temperature difference between the gas and the molten metal [page 8, right column, 2nd paragraph]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the modified method of Palm and set the superheat temperature range of the melt to above the temperature range described by Pandey (about 38 – 149°C), that is 150°C or higher, which overlaps with the claimed range, in order to achieve higher quenching rates during the gas atomization, as taught by Leon. As taught by Pandey, higher quenching rates leads to higher saturation of the alloying elements in the aluminum. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0232365 – Atomizing alloys including aluminum alloys with a gas composition comprising oxygen, in order to form a layer and use in additive manufacturing processes. 
CN104651683 – Similar alloy composition produced by casting
Ikeshita (“Hardness and Microstructural variation of Al-Mg-Mn-Sc-Zr alloy”) – teaches a similar alloy composition. 
Spierings (“Microstructure Characterization of SLM-processed Al-Mg-Sc-Zr alloy in the heat treated and HIPed condition”) – Powder with similar composition and size used in the additive manufacturing


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731